Citation Nr: 0420372	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a dental disorder 
due to trauma.

3.  Entitlement to service connection for a right eye 
disorder due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued in 
June 2002 by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his dental and right eye disorders 
are due to injuries sustained in a 1960 motor vehicle 
accident (MVA) while serving in Germany and that he has a 
lung disorder that he claims is due to pneumonia for which he 
was hospitalized in 1957.  

Before receiving the veteran's claims, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  

In the present case, the Board finds that VA's duty to assist 
includes obtaining pertinent service personnel and 
medical/dental records, post-service non-VA and VA treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  

In this case, it appears that the veteran's service dental 
and medical records are unavailable.  The RO has made 
repeated attempts to locate the veteran's service dental and 
medical records with negative results, and the RO has 
informed the veteran of its inability to obtain his service 
dental and medical records on several occasions.  In a 
November 2001 response, the National Personnel Records Center 
(NPRC) indicated that the veteran's service records were 
among those housed in the area at the center where there was 
a fire in July 1973.  In July 2002, the veteran submitted an 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data, and an NA Form 13075, Questionnaire about 
Military Service.  In subsequent responses, the NPRC 
indicated that there are no Surgeon General's Office (SGO) 
reports for Air Force service and that records could not be 
located at Lackland Air Force Base (AFB) or the "Vogelway" 
Army Hospitals based on the provided information.  The NPRC 
indicated that more specific unit of assignment information 
was needed to search for such records.  The courts have 
elaborated on the VA's responsibility to obtain a veteran's 
service medical records.  Specifically, VA must make more 
than a single attempt to locate such records, and must inform 
the veteran of their absence, so that he may independently 
seek to obtain them.  See, e.g., McCormick v. Gober, 14 Vet. 
App. 39 (2000).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  The RO has not asked the 
veteran to identify all healthcare providers and/or dentists, 
who may have treated him for the claimed disorders, since his 
discharge from the Air Force.  It also does not appear that 
the RO has advised the veteran regarding the alternative 
evidence, which may be submitted instead.  Therefore, the RO 
should contact the veteran and advise him that, in light of 
apparently missing service and hospital records, he may 
provide such alternative evidence.  The RO should also ask 
the veteran to supply any service medical or dental records 
he may have in his possession.  Moreover, as the veteran's 
representative indicated in a July 2004 informal hearing 
presentation, the RO sought hospital records from the wrong 
hospital and records should be sought from the "Vogelweh" 
not "Vogelway" Army Hospital to confirm treatment for 
injuries sustained in an 1960 MVA accident.  In an effort to 
obtain records for treatment of pneumonia in 1957, the RO 
should attempt to obtain any copies of the veteran's service 
personnel records from NPRC and from the service department 
and should contact the military police at the Stembach Air 
Force Base to obtain a copy of an accident report for a fatal 
MVA in which the veteran, the front-seat passenger, was the 
only survivor.  

Moreover, the Board observes that Dr. A. R. V., who treated 
the veteran in 1990, has opined that the veteran's current 
asthmatic bronchitis is possibly related to an episode of 
pneumonia requiring hospitalization for 3 weeks while 
stationed at Lackland AFB in August and September 1957.  VA 
treatment records since November 2000 show a diagnosis of 
chronic obstructive pulmonary disorder (COPD).  In an August 
2001 statement, Dr. A. D. R. opined that the veteran's 
cataract of the right eye was directly related to injuries 
sustained in an MVA while on active duty in 1960.  In a 
September 2001 statement, A. B. F, D.D.S., indicated that the 
veteran has been his patient since October 1996 and that the 
veteran lost 9 teeth in an MVA while stationed in Germany in 
1960.  In order to fulfill VA's duty to assist, upon remand 
the RO should reexamine the evidence of record, and afford 
the appellant pulmonary, eye and dental examinations and 
appropriate testing, which attempts to clarify the nature and 
extent of any lung, right eye and dental disorder(s).  The 
examiners should provide opinions as to the etiology of any 
such disorders found and determine whether the lung disorder 
is related to service, to include hospitalization for 
pneumonia in 1957, or whether the right eye and dental 
disorders are related to injuries sustained in an 1960 MVA 
while stationed in Germany.

The appellant indicated that he is receiving treatment at the 
Orlando VA Outpatient Clinic; records dated from November 
2001 to May 2001 are associated with the claims file.  As a 
final matter, the RO should determine if any additional non-
VA or VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West 2002).  Without 
obtaining and reviewing pertinent treatment records, the 
Board cannot be sure that such records might not aid in the 
establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. 
§ 5103A(c).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
Department of the Air Force and the NPRC 
provide all available service personnel 
records for the veteran, and the units 
assigned to, during his period of active 
duty from May 31, 1957 through April 4, 
1961.  In particular, they should 
indicate the unit the veteran was 
assigned to while attending the Air 
Police school at Lackland Air Force Base 
(AFB) in August and September 1957 and 
should contact the military police at 
Stembach Air Base, Germany, for a report 
of an MVA during the month of October 
1960, in which the veteran, a front-seat 
passenger, was the only survivor and 
received treatment at the Vogelweh Army 
Hospital.  The veteran was assigned to 
the 38th Engineering Installation Wing 
formerly known as the Tactical Missile 
Wing with the 17th Air Force in 1960.  
After more detailed information on unit 
of assignment for Air Police school in 
1957 and an accident report, if any, is 
received, the RO should ask the NPRC to 
make another attempt to obtain hospital 
records from Lackland AFB Hospital from 
August and September 1957 for treatment 
for pneumonia and from Vogelweh Army 
Hospital in Kaiserslautern, Germany, 
during October 1960 for treatment of 
right eye and dental injuries sustained 
in an MVA.  The RO should use the 
veteran's DA Form 20, service department 
or any other information associated with 
the claims file to complete any 
information needed by NPRC.  All 
responses received from the NPRC and the 
service department should be associated 
with the claims file.  If records are 
unavailable, please have the NPRC/service 
department so indicate.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claims for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians/dentists 
from whom he may have received treatment, 
especially soon after discharge; letters 
written during service; and insurance 
examinations.  The RO should assist the 
veteran in this respect, and should 
pursue all logical follow-up development 
pertaining to diagnosis of, and treatment 
for, any lung, right eye, or dental 
disorder.

3.  The RO should ask the veteran to 
submit any service medical/dental records 
in his possession and to identify all VA 
and non-VA health care providers/dentists 
that have treated him for any lung, right 
eye and dental disorders from April 1961 
to the present.  The RO should attempt to 
obtain records from each health care 
provider/dentist he identifies that might 
have available records, if not already in 
the claims file.  In particular, the RO 
should obtain copies of medical/dental 
records from Aron D. Rose of Temple Eye 
Physicians, P.C. in New Haven, 
Connecticut; Alan R. Varraux, M.D. and 
Anthony B. Frilingos, D.D.S. in Orlando, 
Florida; and all medical/dental records 
from the Orlando VA Outpatient Clinic, 
not already associated with the claims 
file, from April 1961 to the present.  If 
records are unavailable, please have the 
provider so indicate.

4.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and 38 C.F.R. § 3.159 
(2003)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); is fully satisfied.  In 
particular, the RO must request or tell 
the claimant to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded pulmonary, 
eye and dental examinations by 
appropriate specialists to clarify the 
nature, time of onset, and etiology of 
any diagnosed lung, right eye and dental 
disorder.  The claims file must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and their reports should so 
indicate.  All necessary studies and/or 
tests should be conducted.

First, the pulmonary examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including pulmonary function tests 
(PFTs), a spirometry, pre- and post-
bronchodilator, X-rays and a computed 
tomography (CT) of the chest, and, if 
indicated, exercise testing.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
a review of past imaging and PFT results, 
if available, as well as a comprehensive 
physical evaluation.  The Board notes 
that the veteran was discharged from the 
Air Force in April 1961 and that he 
indicated that, while attending Air 
Police school at Lackland Air Force Base, 
he was hospitalized for 3 weeks for 
pneumonia.  On the basis of the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including the 
February 2001 statement from Dr. Alan R. 
Varraux and all material received 
pursuant to this remand, the examiner 
should set forth all established 
diagnoses, expressly offer an opinion as 
to the most probable etiology and date of 
onset of any pulmonary disorder found.  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder(s) is etiologically 
related to the veteran's military service 
to include in-service hospitalization for 
pneumonia in 1957.  

Second, the eye examiner is requested to 
review all pertinent medical treatment 
and examination records in the veteran's 
claims file, including the August 2001 
statement from Dr. Aron D. Rose and all 
material received pursuant to this 
remand, and after a thorough clinical 
examination, offer an opinion as to 
whether any right eye disorder (to 
include a cataract) is etiologically 
related to the veteran's period of active 
duty, to include whether it is at least 
as likely as not (50 percent or greater 
probability) that such disorder, was 
caused by injuries sustained in an 
October 1960 MVA while the veteran was 
stationed in Germany or is an age-related 
disorder.  

Third, the dental examiner is requested 
to review all pertinent medical treatment 
and examination records in the veteran's 
claims file, including the September 2001 
statement from Dr. Anthony B. Frilingos 
and all material received pursuant to 
this remand, and after a thorough 
clinical examination, offer an opinion as 
to whether any dental disorder (in 
particular, missing teeth: 1, 2, 3, 6, 7, 
8, 9, 10 and 11) is etiologically related 
to the veteran's period of active duty, 
to include whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder, was 
caused by injuries sustained in an 
October 1960 MVA while the veteran was 
stationed in Germany.  

The examination reports should include a 
detailed account of all pathology found 
to be present.  The examiners should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.  
If an examiner agrees or disagrees with 
any opinion of record, he/she should 
specify the reasons for such opinion.

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the veteran's claims, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




